Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 30




                                UNITED STATES DISTRICT COUT
                               SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. ___________________________
  SHEDRICK LANG,

          Plaintiff,
  Vs.
  AT&T CORP., a foreign Corporation

        Defendant.
  ____________________________________________/


                        COMPLAINT AND DEMAND FOR JURY TRIAL
          COMES NOW the Plaintiff, SHEDRICK LANG (“LANG” or “Plaintiff”) individually

  and files this Complaint and Demand for Jury Trial. Plaintiff sues AT&T CORP. (“AT&T” or

  “Defendant”), and alleges:


                   NATURE OF THE ACTION, JURISDICTION AND VENUE


          1.      This action is brought pursuant to 42 U.S.C. §1981, Title VII of the Civil Rights

  Act of 1964, 42 U.S.C. §2000(e) et. seq., and the Florida Civil Rights act §§760.01-760.11,

  Florida Statutes (2008).

          2.      This action is for discrimination in employment, based on Plaintiffs’ LANG’s

  race and color (“black”) and for retaliation motivated by all Plaintiff’s objections to

  discrimination in the workplace.

          3.      The Court has jurisdiction of the Federal claims under 28 U.S.C. §§1331 and

  1337.

          4.      The Court has jurisdiction of the State law claims under 28 U.S.C. §1367.
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 2


           5.    At all times relevant hereto Plaintiff was and is a resident of the State of Florida,

  Palm Beach County, Florida and a substantial part of the events or omissions giving rise to

  Plaintiff’s claims occurred in Palm Beach County, Florida, thus venue is appropriate in this

  Court.

                                                   PARTIES


           6.    Plaintiff, LANG is an African-American black male U.S. citizen and current

  employee of the Defendant.

           7.    Defendant, AT&T CORP., is a foreign corporation, with its principal place of

  business in Bedminster, New Jersey, and conducted business throughout the State of Florida

  including within Palm Beach County, Florida and other counties within this courts district. At

  all relevant times hereto AT&T employed fifteen (15) or more employees for twenty (20) weeks

  or more during any relevant period of time.

                                        CONDITIONS PRECEDENT


           8.    On or about October 3, 2017, Plaintiff, LANG, timely filed his first administrative

  charge with the Miami Division, Equal Employment Opportunity Commission, alleging

  discrimination based on race and color (black) and further alleging retaliation for having

  objected to illegal discrimination. A copy of the 1st Charge is attached hereto as Exhibit “A.”

           9.    On or about June 7, 2018, Plaintiff, LANG, timely filed his second administrative

  charge with the Miami Division, Equal Employment Opportunity Commission, alleging

  discrimination based on race and color (black) and further alleging retaliation for having

  objected to illegal discrimination. A copy of the 2nd Charge is attached hereto as Exhibit “B.”




  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 3


          10.    On or about February 5, 2021, Plaintiff, LANG was mailed and thereafter

  received a Notice of Right to Sue from the U.S. Equal Employment Opportunity Commission as

  to both his 1st and 2nd Charge. A copy of said Notices of Right to Sue are attached to this

  Complaint as Exhibit “C.”.

          11.    The Florida Commission on Human Relations did not issue a finding on

  Plaintiffs’ administrative charges within 180 days of the filing of said administrative charges.

          12.    Any and all conditions precedent to bringing any and all claims asserted have

  been met or made as required by law.

                                         FACTUAL ALLEGATIONS


          13.    Plaintiff, LANG, has been employed by Defendant or a predecessor in interest full

  time in various positions from approximately January 3, 2005.

          14.    The Discrimination that Plaintiff, LANG, was subjected to on a regular, daily and

  consistent basis commenced as early as November 2016 or earlier and continues up and through

  this date.

          15.    While working for AT&T, multiple and daily discriminatory incidents occurred

  primarily involving, LANG’s immediate supervisors at AT&T, including but not limited to the

  allegations set forth herein.

          16.    Plaintiff began his career with AT&T (formerly Cingular Wireless) on January

  3rd, 2005 as a Retail Sales Consultant in Delray Beach. Within his first year, he made it to the

  “Summit”. A feat, he was told, that is quite rare for new a hire.

          17.    After about 5 successful years of exceeding sales goals, Plaintiff began to apply

  for and seek a promotion to numerous open and posted positions. Plaintiff assumed it would be


  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 4


  easy considering his excellent track record and the fact that fellow white co-workers, like Mike

  VanHorn, a white male, were constantly being promoted despite having mediocre sales or

  performance records far less superior to that of Plaintiff. Mr. VanHorn and other non-black co-

  workers would go on to be promoted numerous additional times to various roles.

         18.     All of Plaintiffs requests and application for promotion during 2010 were denied

  or ignored.

         19.     After continually being denied promotions Plaintiff complained to the HR

  Manager, Maureen Freeman, in a closed-door meeting, that he was frustrated at not being

  promoted and explained that he believed it was due to his race and color.

         20.     After many more attempts, finally in or around 2011 a panel interview was

  scheduled for an Assistant Store Manager position with Michael Moore (the manager who

  originally hired Plaintiff), Maureen Freeman and another area manager.

         21.     Mr. Moore, who had been promoted to an area manager, was aware of Plaintiffs

  excellent sales accomplishments and Plaintiff came to the interview prepared with an impressive

  resume.

         22.     At the conclusion of the interview Ms. Freeman asked Plaintiff, while the other

  interviewers were present, if he still felt that he was being overlooked for promotions due to his

  race. Plaintiff was immediately taken aback as he felt the meeting was confidential and private.

  He was speechless and, to prevent from jeopardizing his one and only opportunity at being

  promoted he said “no”.

         23.     A few days later Plaintiff received a call stating that he was selected for the role

  as Assistant Store Manager.



  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 5 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 5


         24.     In 2011 Plaintiff was assigned to the Wellington Green Store where he

  successfully assisted the store in increasing sales in all metrics. After being in the store for less

  than a year, Plaintiff was assigned to the Delray Beach store because the manager at the time,

  Chris Shurley, had received a promotion and would be moving out of state. Plaintiff became the

  acting manager until a permanent store manager was placed.

         25.     Plaintiff worked for approximately a month before they assigned Brendan Carlin,

  a white male, to the store to assist. He was co-acting manager while they awaited the placement

  of a permanent manager.

         26.     Before Mr. Carlin arrived, Plaintiff would work from open to close. After his

  arrival, Plaintiff and Mr Carlin agreed that Mr. Carlin would open the store and Plaintiff would

  close the store. They kept this arrangement even after the placement of the permanent manager

  Gail Deviddio who became responsible for setting their schedules, but never told them to change

  or alter the agreement they had made.

         27.     While being assigned to the Delray store Plaintiff and the store not only met but

  exceeded all sales metrics.

         28.     After several months of being assigned to the Delray store an organizational

  change was announced and Ms. Deviddio was assigned to the floating manager role and Fran

  Zamitta was assigned to replace her.

         29.     In or around June of 2012 Plaintiff was asked to join Ms. Zamitta, Ms. Deviddio

  and Mr. Moore in the manager’s office where Plaintiff was questioned about attendance. It was

  explained to Plaintiff that a time sheet audit had been conducted by the Human Resources

  department and it was discovered that he had been late 30 plus times and Mr. Carlin was late

  nearly 30 times. Plaintiff explained the shift agreement that Mr. Carlin and he had and that no

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 6 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 6


  one ever addressed it while it was occurring so assumed there were no issues with the same and

  that was why the audit would show him and Mr. Carlin being late, when they were in fact not.

         30.     A few days later Ms. Deviddio returned to the store to confront Plaintiff about the

  statement he made to Mr. Moore regarding the attendance issue. She asked Plaintiff “why did

  you lie?”. Plaintiff explained to her that she never addressed the issue and that if his tardiness

  was so much of a concern why on numerous occasions would she then request that he stop by

  Starbucks on way to the store to pick her up a Caramel Machiatto skinny.

         31.     The Human Resources department investigated the issue of attendance and at the

  conclusion of the investigation Plaintiff was verbally reprimanded and told to “straighten it out”

  by Mr. Moore and adhere to the schedule created by the manager going forward.

         32.     A short time after this incident Mr. Carlin received a promotion to a Training

  Manager role with commendations from both Ms. Deviddio and Mr. Moore.

         33.     In August of 2012 Plaintiff was asked to join Ms. Zamitta in the manager’s office

  for a telephone conference with Mr. Moore. After arriving Mr. Moore advised that Plaintiff

  would need to “step down” to the Retail Sales Consultant position. At this time Ms. Zamitta

  began to question why and explained that Plaintiff’s attendance was not an issue and that the

  store sales were doing well. Mr. Moore then insisted that Plaintiff take the demotion voluntarily

  or he would reassign Plaintiff to a low performing store and put Plaintiff on a performance

  improvement plan thereby ensuring his failure and subsequent termination.

         34.     Plaintiff was confused as to why Mr. Moore was taking this approach and

  questioned him. Mr. Moore continued stating his demands and after feeling defeated and having

  no choice Plaintiff agreed to step down to the Retail Sales Consultant role. Plaintiff was now

  back to where he originally started.

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 7 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 7


         35.     Plaintiff was then assigned to the Okeechobee store where India Judd, a white

  female and former coworker, was now the store manager.

         36.     While working in the Okeechobee store Plaintiff once again exceeded all sales

  goals in all metrics. Accordingly, Plaintiff again sought and applied for promotions to numerous

  open management positions all to no avail.

         37.     While working a shift at the Okeechobee store and after being continually shut

  down in his efforts to seek a promotion, Plaintiff was so distraught and overcome with grief that

  Ms. Judd summoned him to her office. She inquired as to what was wrong and Plaintiff began to

  express his frustration of how he was being treated differently because of his race in a company

  that he dedicated so much to. Ms. Judd then devised a plan to have Plaintiff moved to another

  position by seeking a job accommodation due to the fact that Plaintiff broke his ankle just a few

  months before. She reached out to the hiring manager of the Global Legal Demand Center

  (formerly the National Compliance Center) to see if he could be placed there as a Legal Analyst.

         38.     Plaintiff had previously applied for the Legal Analyst position numerous times

  and interviewed once but was never selected. This is despite the fact two of his former Managers

  (Freya Chatelain and Denise Cairns) worked in the department and recommended him for the

  position.

         39.     In early 2014 Plaintiff received a call from Lisa Likely who explained that she

  had a lesser position in mind for Plaintiff in the Global Legal Demand Center. She directed

  Plaintiff to go on-line and apply for the Associate Analyst position which was a step down from

  the Legal Analyst position and the equivalent of a mail clerk position. Considering Plaintiff had

  attempted numerous times to be promoted into this department he figured he would get his foot



  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 8 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 8


  in the door and prove worthy of a promotion and work his way up. Plaintiff was then given the

  Associate Analyst position.

          40.     After some time passed Plaintiff would regularly inquire about promotions to

  open Legal Analyst positions but was denied and/or discouraged each time.

          41.     Plaintiff continuously objected and pointed out that his white counterparts who

  hadn’t achieved the accomplishments he had, did not possess the tenure and work experience he

  had and who were less qualified than he were being promoted.

          42.     Plaintiff held several meetings with management pointing out the unfair treatment

  and how he felt it was based on my race and color.

          43.     1n November 2016, Plaintiff had a meeting with Director Mary Anderson to

  discuss the unfair treatment and consideration for promotions that he was receiving. The meeting

  was concluded with the understanding that Plaintiff would apply for a Security Analyst position

  as soon as one became available.

          44.     On January 23, 2017, Plaintiff applied for one of three open Compliance Analyst

  positions, and was granted an interview on March 29th only after inquiring numerous times on

  the status of his application.

          45.     After the interview Plaintiff waited over a month for a response regarding the

  status of the unfilled position, he spoke with his supervisor, Rami Eid, and inquired if he had

  heard anything. He had not. Rami stated he would reach out to the interviewing Associate

  Directors for an update.

          46.     On April 24, 2017, Plaintiff had a meeting with Mr. Gross and Ms. Nelson, who

  advised him that he was not selected for the position and that a “more qualified candidate” was

  selected. In fact, a lesser qualified white individual was selected over Plaintiff.

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 9 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                   Page 9


         47.     Plaintiff sent a letter on May 11, 2017 via certified mail to corporate Human

  Resources complaining about racial discrimination. On May 24, 2017, Plaintiff received an email

  from Ashley Strong, Lead Consultant, EEO Human Resources, confirming receipt of Plaintiff’s

  complaint. On May 30, 2017, a phone conference was scheduled with Ms. Strong; however, she

  never contacted Plaintiff. Accordingly, Plaintiff sent her a follow up email and was later

  informed that his case was being referred to another consultant.

         48.     On July 13, 2017, Plaintiff spoke with the new Lead Consultant assigned to his

  complaint and discussed his complaint. The new Lead Consultant stated that she would be

  reviewing the documents and she would be contacting him soon.

         49.     On August 7, 2017, Plaintiff contacted the new Lead Consultant via email

  regarding the status of his complaint. She responded to his email and stated that she found

  nothing that supports any form of discrimination and that his complaint would be closed. AT&T

  took no action with regard to Plaintiff’s complaint, did not conduct a proper investigation of the

  same and did not address any of the issues in Plaintiff’s complaint.

         50.     In September of 2017, Plaintiff applied for the position of Assistant Store

  Manager. In retaliation for complaining about discrimination, Plaintiff was not contacted for an

  interview.

         51.     On or about October 3, 2017 Plaintiff filed his first charge of discrimination with

  the EEOC, a copy of which is attached hereto as Exhibit “A.”

         52.     After filing and because he filed his first charge with the EEOC, Plaintiff was

  targeted for elimination and forced out of his then current position.

         53.     Before contacting the EEOC Plaintiff sent several emails to Christian Sanchez

  and to Mary Anderson regarding the work conditions in the GLDC and, how he felt that he was

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 10 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 10


  unfairly being looked over for promotions and assigned more work than his counterparts. In

  several communications Plaintiff expressed how the disproportionate work assignments were

  affecting his health and that he needed assistance with the workload. When he didn't receive a

  response, Plaintiff reached out to Kelly Foster, his assigned relationship manager, for assistance

  and despite all of the evidence presented the workload was not reduced, instead, it was increased,

  and Plaintiff was assigned the additional duty of stuffing envelopes with invoices. Some days

  Plaintiff would receive a weeks' worth of invoices which was nearly impossible to finish along

  with his other duties.

         54.     On one occasion Plaintiff reported that due to the heavy work load he was

  suffering from headaches and that his vision was blurred. As such, one day he laid my head on

  his desk and was reprimanded for doing so.

         55.     When the problem persisted, Plaintiff visited a vision doctor; and as expected his

  vision had deteriorated from a perfect 20/20 to a 20/40. The amount of work assigned had caused

  irreparable damages and to this day Plaintiff is still experiencing blurred vision and headaches.

         56.     In or around October 2017 several AT&T business units underwent

  reorganization and Plaintiff’s department was reassigned to the Finance group under Kent

  Mader's leadership. It was announced that he would be visiting Plaintiff’s center in his efforts to

  assess and reduce the budget by streamlining work processes. During this visit he was to meet

  with each department to observe and learn the day-to-day operations. At no time did he visit the

  clerical department, where Plaintiff worked, to observe their work processes.

         57.     On December 13, 2017, Plaintiff sent an email demanding a salary increase due

  the amount of workload that had been assigned to him. The request was denied despite the



  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 11 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 11


  acknowledgment by his immediate supervisor, Rami Eid, that Plaintiff was assigned more work

  than his co-workers on his annual review.

           58.   In January 2018 the GLDC underwent its own reorganization where several

  analysts and job titles were reassigned. Only one person in the clerical department, Josie Gibson

  - white female, was promoted out and reassigned to report directly to Mary Anderson. The two

  remaining analysts, Plaintiff and Valeria Rojas- Hispanic female, remained in their previous

  roles.

           59.   Several weeks later in February 2018, Plaintiff, Ms. Rojas and others in his

  department received surplus notices explaining that their positions were in jeopardy of being

  eliminated. Two conference calls were arranged - one for people who were safe and another for

  those who would potentially lose their jobs. Ms. Rojas and Plaintiff were instructed to be on the

  call for those whose job titles were being eliminated.

           60.   Once Plaintiff was informed that his position was being eliminated Plaintiff was

  instructed to go and apply for available management positions and, that he should receive first

  priority considering his surplus status.

           61.   Plaintiff applied for several 1A and 1B management positions that were available

  at that time. Plaintiff applied for the In Home Solutions position and was interviewed. Plaintiff

  was in the running for the position but was advised that the hiring manager would not be able to

  make a decision for several weeks. Knowing this, Plaintiff continued to apply for other positions

  as he only had a short time to find a position. After not being considered or offered any

  management positions, Plaintiff was forced to considered taking a non-management position and

  returning to a Retail Sales Consultant position.



  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 12 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 12


          62.     Before accepting the lower-level position Plaintiff reached out to the Human

  Resources department to inquire as to how taking a reduction in job level would impact his pay.

  An email was sent to several members in the Human Resources Department inquiring about the

  same. In response he was advised that he would be able to keep his current salary for at least 6

  months. Accordingly, Plaintiff accepted the lower-level position based on the response that he

  received from his inquiry.

          63.     Shortly after returning to the retail store Plaintiff received a call from Connie

  Black stating that he was given misinformation and that he would not be able to keep his salary.

  Plaintiff expressed his concern and questioned how this could occur after several HR specialist

  were consulted. During the conversation Plaintiff inquired if Ms. Black was aware of his first

  EEOC complaint, to which she replied that in fact she was. Plaintiff then expressed concern that

  this was in retaliation and that he would need to see company policy stating that he would not be

  able to keep his salary. After not receiving the desired response Plaintiff reached out to the ethics

  hotline to report the retaliation.

          64.     As a result of Plaintiff’s complaint to the Ethics Hotline, an investigation was

  conducted it was determined that he had been retaliated against and Plaintiff’s salary was

  increased, and retro activated based on their findings.

          65.     After returning to retail sales, Kent Mader reached out to Plaintiff inquiring about

  his new role in retail sales. In response Plaintiff expressed that he was aware that it was not Mr.

  Mader’s decision to eliminate the clerical position, but the decision of Mary Anderson and that

  his race and the filing of a Charge with the EEOC was why he had to accept a lesser job and not

  be considered for other available analyst or management positions.



  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 13 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 13


          66.     An investigation was launched shortly thereafter and several analysts in the

  GLDC department were contacted. After the conclusion of the investigation, it was determined

  that Ms. Anderson did in fact unfairly target Plaintiff and Ms. Anderson was subsequently

  demoted and reassigned to another department.

          67.     On or about June 7, 2018 Plaintiff filed his second charge of discrimination and

  retaliation with the EEOC, a copy of which is attached as Exhibit “B.”

          68.     In 2019 Plaintiff’s position on the Mobile Retail team was eliminated and Plaintiff

  was advised that since his position was a management level position that he could transition to

  another management role. Accordingly, Plaintiff began to apply for open assistant store manager

  positions and each time Plaintiff would receive an email stating that he wasn’t selected despite

  the fact that he was one if not the most qualified candidate for the positions

          69.     Again, Plaintiff filed another internal EEO complaint where he showed that all of

  the non-black employees transitioned to manager roles whereas the African American employees

  had to apply but were denied. Another investigation ensued and at the conclusion of the

  investigation Plaintiff was advised that there were findings of discrimination and that the

  necessary corrective actions had been taken and that the matter was closed. Regardless no

  corrective action was taken as to Plaintiff.

                                             COUNT ONE
                         (Violation of 42 U.S.C. §1981 – Racial Discrimination)

          70.     Plaintiff, LANG, incorporates by reference paragraphs 1 through 69 above, as if

  fully restated here.

          71.     Plaintiff, LANG, is a member of a protected class based on his race and color.




  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 14 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 14


           72.   At all times relevant, Plaintiff, LANG, was qualified to perform the duties of his

  job.

           73.   Plaintiff, LANG, was denied promotions and opportunities to advance, demoted

  and otherwise suffered adverse employment actions by Defendant, AT&T, based on his race and

  color.

           74.   Defendant, AT&T, through its agents, supervisors, and others, acted with intent to

  discriminate against Plaintiff, LANG, based on his race and color.

           75.   Defendant AT&T treated similarly situated white employees as a class more

  favorably than Plaintiff, LANG.

           76.   Defendant AT&T violated rights guaranteed to Plaintiff, LANG, by 42 U.S.C.

  §§1981 by intentionally discriminating against Plaintiff based on his race and color, in

  connection with his employment.

           77.   The rights violated by Defendant were clearly established statutory or

  constitutional rights of which a reasonable person would have known.

           WHEREFORE, Plaintiff, SHEDRICK LANG, prays for judgment against AT&T CORP.,

  for appropriate prospective and injunctive relief; and for judgment against AT&T CORP., for

  compensatory damages including lost wages and benefits, front pay (or reinstatement) and

  benefits, damages for emotional distress, pain and suffering and mental anguish, punitive

  damages, attorney’s fees and costs, an order placing Plaintiff, SHEDRICK LANG, in the

  position he would have occupied absent the discrimination, and such other relief as the Court

  deems just and proper.


                                            COUNT TWO
                             (Violation of 42 U.S.C. §1981 – Retaliation )

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 15 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 15


          78.     Plaintiff, LANG, incorporates by reference paragraphs 1 through 69 above, as if

  fully restated here.

          79.     Plaintiff, LANG, engaged in activity protected by 42 U.S.C. §1981 when he

  complained of racial and color-based discrimination.

          80.     At all times relevant, Plaintiff, LANG, was qualified to perform the duties of his

  job.

          81.     Plaintiff, LANG, was subjected to adverse employment actions by Defendant

  AT&T based on his race and color.

          82.     Defendant, AT&T through its agents, supervisor, and employees, acted with

  intent to discriminate against Plaintiff, LANG, based on his race and color.

          83.     Defendant AT&T treated similarly situated white employees class more favorably

  than Plaintiff, LANG.

          84.     Defendant AT&T violated rights guaranteed to Plaintiff, LANG, by 42 U.S.C.

  §1981 by intentionally retaliating against Plaintiff, LANG, based on his objection to racial

  discrimination, in connection with his employment.

          85.     The rights violated by Defendant AT&T were clearly established statutory or

  constitutional rights of which a reasonable person would have known.

          WHEREFORE, Plaintiff, SHEDRICK LANG, prays for judgment against AT&T CORP.,

  for appropriate prospective and injunctive relief; and for judgment against AT&T CORP., for

  compensatory damages including lost wages and benefits, front pay (or reinstatement) and

  benefits, damages for emotional distress, pain and suffering and mental anguish, punitive

  damages, attorney’s fees and costs, an order placing Plaintiff, SHEDRICK LANG, in the



  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 16 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 16


  position he would have occupied absent the discrimination, and such other relief as the Court

  deems just and proper.


                                         COUNT THREE
                     (Florida Civil Rights Act – Racial based Discrimination)
          86.     Plaintiff, LANG, incorporates by reference paragraphs 1 through 69 above, as if

  fully restated here.

          87.     Plaintiff, LANG, is a member of a protected class under the Florida Civil Rights

  Act (“FCRA”), Sections 760.01-760.11, based on his race and color.

          88.     At all times relevant, Plaintiff, LANG, was qualified to perform the duties of his

  job.

          89.     Plaintiff, LANG, was subjected to adverse employment actions because of his

  race and color when he was subjected to denied promotions and opportunities to advance his

  career and regularly demoted.        Each of these actions by Defendant AT&T affected the

  compensation, terms, conditions, or privileges of Plaintiff’s, LANG, employment, deprived him

  of employment opportunities, or adversely affected his status as an employee.

          90.     Defendant AT&T at all times relevant hereto had actual and constructive

  knowledge of the conduct described and alleged in this complaint and incorporated herein.

          91.     As a result of the discriminatory actions perpetrated by Defendant AT&T and

  maintained by Defendant’s failure to protect Plaintiff from further discrimination, Plaintiff,

  LANG suffered emotional distress.

          92.     Defendant AT&T violated the FCRA by failing to adequately supervise, control,

  discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and

  management as described and alleged in this complaint and incorporated herein.

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 17 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 17


         93.     Defendant AT&T failed to comply with their statutory duty to take all reasonable

  and necessary steps to eliminate discrimination from the workplace and to prevent it from

  occurring in the future.

         94.     As a direct and proximate result of Defendant’s willful, knowing and intentional

  discrimination against him, Plaintiff, LANG has suffered and will continue to suffer pain and

  suffering, mental anguish and emotional distress and he has suffered and will continue to suffer a

  loss of earnings and other employment benefits and job opportunities. Plaintiff, LANG is

  thereby entitled to general and compensatory damages in amounts to be proven at trial.

         95.     As a further direct and proximate result of Defendant’s violation of the FCRA, as

  heretofore described, Plaintiff, LANG has been compelled to retain the services of counsel in an

  effort to enforce the terms and conditions of the employment relationship with Defendant AT&T,

  and has thereby incurred, and will continue to incur, legal fees and costs, the full nature and

  extent of which are presently unknown to Plaintiff. Plaintiff, LANG requests that attorneys’ fees

  and costs be awarded pursuant to Florida law.

         96.     Plaintiff, LANG is informed and believes, and based thereon alleges, that the

  outrageous conduct of Defendant AT&T described above was done with oppression and malice,

  with a conscious disregard for his rights and with the intent, design and purpose of injuring him.

  Plaintiff is further informed and believes that Defendant AT&T, through their officers, managing

  agents and/or their supervisors, authorized, condoned and/or ratified the unlawful conduct of

  their employees and managers. By reason thereof, Plaintiff, LANG is entitled to punitive or

  exemplary damages from Defendant AT&T in a sum according to proof at trial.

         97.     Defendant AT&T treated similarly situated white employees more favorably than

  it treated Plaintiff, LANG in that it did not subject them to the same discriminatory treatment.

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 18 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 18


          98.     Defendant’s AT&T’s stated reason for taking the actions they did are all

  pretextual.

          WHEREFORE, Plaintiff, SHEDRICK LANG, prays for judgment against AT&T CORP.

  awarding Plaintiff, SHEDRICK LANG, damages for lost wages, front pay (or reinstatement) and

  benefits, damages for emotional distress, pain and suffering and mental anguish compensatory

  and punitive damages, prejudgment interest on all monetary recovery, attorney’s fees and costs,

  and such other relief as is equitable and just.

                                          COUNT FOUR
                               (Florida Civil Rights Act – Retaliation)
          99.     Plaintiff, LANG, incorporates by reference paragraphs 1 through 69 above, as if

  fully restated here.

          100.    Plaintiff, LANG, engaged in protective activity under the FCRA when he

  objected to racial and/or color based discrimination, which is prohibited by the FCRA.

          101.    At all times relevant, Plaintiff, LANG, was qualified to perform the duties of his

  job and those for which he applied.

          102.    Plaintiff, LANG, was subjected to adverse employment actions in retaliation for

  his complaints of racial and/or color based discrimination; he was denied promotional and other

  opportunities. Each of these actions by Defendant AT&T affected the compensation, terms,

  conditions, or privileges of Plaintiff’s, LANG, employment, deprived him of employment

  opportunities, or adversely affected his status as an employee.

          103.    Defendant AT&T at all times relevant hereto had actual and constructive

  knowledge of the conduct described and alleged in this complaint and incorporated herein.

          104.    As a result of the retaliatory actions perpetrated by Defendant AT&T and


  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 19 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 19


  maintained by Defendant’s failure to protect Plaintiff from retaliation, Plaintiff, LANG suffered

  emotional distress.

            105.   Defendant AT&T violated the FCRA by failing to adequately supervise, control,

  discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and

  management as described and alleged in this complaint and incorporated herein.

            106.   Defendant AT&T failed to comply with their statutory duty to take all reasonable

  and necessary steps to prevent retaliation in the workplace and to prevent it from occurring in the

  future.

            107.   As a direct and proximate result of Defendant’s AT&T’s willful, knowing and

  intentional retaliation against him, Plaintiff, LANG has suffered and will continue to suffer pain

  and suffering, mental anguish and emotional distress and he has suffered and will continue to

  suffer a loss of earnings and other employment benefits and job opportunities. Plaintiff, LANG

  is thereby entitled to general and compensatory damages in amounts to be proven at trial.

            108.   As a further direct and proximate result of Defendant’s AT&T’s violation of the

  FCRA, as heretofore described, Plaintiff, LANG has been compelled to retain the services of

  counsel in an effort to enforce the terms and conditions of the employment relationship with

  Defendant, and has thereby incurred, and will continue to incur, legal fees and costs, the full

  nature and extent of which are presently unknown to Plaintiff. Plaintiff, LANG requests that

  attorneys’ fees and costs be awarded pursuant to Florida law.

            109.   Plaintiff, LANG is informed and believes, and based thereon alleges, that the

  outrageous conduct of Defendant AT&T described above was done with oppression and malice,

  with a conscious disregard for his rights and with the intent, design and purpose of injuring him.

  Plaintiff is further informed and believes that Defendant AT&T, through their officers, managing

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 20 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 20


  agents and/or their supervisors, authorized, condoned and/or ratified the unlawful conduct of

  their employees and managers. By reason thereof, Plaintiff, LANG is entitled to punitive or

  exemplary damages from Defendant AT&T in a sum according to proof at trial.

          110.    Defendant AT&T treated similarly situated employees who had not complained of

  racial and/or color discrimination more favorably than it treated Plaintiff, LANG.

          111.    Defendant’s AT&T’s stated reason for terminating Plaintiff’s, LANG,

  employment was pretextual.

          WHEREFORE, Plaintiff, SHEDRICK LANG, prays for judgment against AT&T CORP.

  awarding Plaintiff, SHEDRICK LANG, damages for lost wages, front pay (or reinstatement) and

  benefits, damages for emotional distress, pain and suffering and mental anguish compensatory

  and punitive damages, prejudgment interest on all monetary recovery, attorneys’ fees and costs,

  and such other relief as is equitable and just.

                                           COUNT FIVE
                     (Tile VII – Civil Rights Act – Race based Discrimination)

          112.    Plaintiff, LANG, incorporates by reference paragraphs 1 through 69 above, as if

  fully restated here.

          113.    This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as

  amended, 42 USC §2000e, et.seq. (“Title VII”) against Defendant AT&T.

          114.    At all times relevant, Defendant employed over 15 employees.

          115.    At all times relevant, Defendant AT&T was Plaintiff, LANG’s, employer as

  defined by Title VII.

          116.    Defendant, AT&T, through its agents or supervisors, engaged in a pattern and

  practice of unlawful discrimination by subjecting Plaintiff to a racially hostile work environment


  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 21 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 21


  and discrimination and disparate treatment based on race and/or color in violation of Title VII.

         117.    The above-described discriminatory conduct adversely affected the terms and

  conditions of Plaintiff, LANG’s employment and interfered with Plaintiff, LANG’s emotional

  well-being.

         118.    Defendant AT&T at all times relevant hereto had actual and constructive

  knowledge of the conduct described and alleged in this complaint and incorporated herein.

         119.    As a result of the discriminatory actions perpetrated by Defendant AT&T and

  maintained by Defendant’s failure to protect Plaintiff from further discrimination, Plaintiff,

  LANG suffered emotional distress.

         120.    Defendant AT&T violated Title VII by failing to adequately supervise, control,

  discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and

  management as described and alleged in this complaint and incorporated herein.

         121.    Defendant AT&T failed to comply with their statutory duty to take all reasonable

  and necessary steps to eliminate discrimination from the workplace and to prevent it from

  occurring in the future.

         122.    As a direct and proximate result of Defendant’s AT&T’s willful, knowing and

  intentional discrimination against him, Plaintiff, LANG has suffered and will continue to suffer

  pain and suffering, mental anguish and emotional distress and he has suffered and will continue

  to suffer a loss of earnings and other employment benefits and job opportunities. Plaintiff,

  LANG is thereby entitled to general and compensatory damages in amounts to be proven at trial.

         123.    As a further direct and proximate result of Defendant’s AT&T’s violation of Title

  VII, as heretofore described, Plaintiff, LANG has been compelled to retain the services of

  counsel in an effort to enforce the terms and conditions of the employment relationship with

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 22 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 22


  Defendant, and has thereby incurred, and will continue to incur, legal fees and costs, the full

  nature and extent of which are presently unknown to Plaintiff. Plaintiff, LANG requests that

  attorneys’ fees and costs be awarded pursuant to federal law.

         124.      Plaintiff, LANG is informed and believes, and based thereon alleges, that the

  outrageous conduct of Defendant AT&T described above was done with oppression and malice,

  with a conscious disregard for his rights and with the intent, design and purpose of injuring him.

  Plaintiff is further informed and believes that Defendant AT&T, through their officers, managing

  agents and/or their supervisors, authorized, condoned and/or ratified the unlawful conduct of

  their employees and managers. By reason thereof, Plaintiff, LANG is entitled to punitive or

  exemplary damages from Defendant in a sum according to proof at trial.

         Wherefore, Plaintiff, SHEDRICK LANG prays this Court award judgment in his favor

  against AT&T CORP. for compensatory damages including back pay, front pay (or

  reinstatement) and benefits, damages for emotional distress, pain and suffering and mental

  anguish, punitive damages, pre and post judgment interest, attorneys’ fees, costs and such other

  relief as this Court deems proper.

                                            COUNT SIX
                              (Tile VII – Civil Rights Act - Retaliation)

         125.      Plaintiff, LANG, incorporates by reference paragraphs 1 through 69 as if fully

  restated here.

         126.      Plaintiff, LANG, engaged in protective activity under Title VII when he objected

  to racial and/or color-based discrimination, which is prohibited by Title VII.

         127.      At all times relevant, Plaintiff, LANG, was qualified to perform the duties of his

  job.


  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 23 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 23


            128.   Plaintiff, LANG, was subjected to adverse employment actions in retaliation for

  his complaints of racial and/or color-based discrimination; he was subjected to a hostile work

  environment and denied promotional opportunities and other privileges of his employment.

  Each of these actions by Defendant AT&T affected the compensation, terms, conditions, or

  privileges of Plaintiff’s, LANG, employment, deprived him of employment opportunities, or

  adversely affected his status as an employee.

            129.   Defendant AT&T at all times relevant hereto had actual and constructive

  knowledge of the conduct described and alleged in this complaint and incorporated herein.

            130.   As a result of the retaliatory actions perpetrated by Defendant AT&T and

  maintained by Defendant’s failure to protect Plaintiff from retaliation, Plaintiff, LANG suffered

  emotional distress.

            131.   Defendant AT&T violated Title VII by failing to adequately supervise, control,

  discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and

  management as described and alleged in this complaint and incorporated herein.

            132.   Defendant AT&T failed to comply with their statutory duty to take all reasonable

  and necessary steps to prevent retaliation in the workplace and to prevent it from occurring in the

  future.

            133.   As a direct and proximate result of Defendant’s AT&T’s willful, knowing and

  intentional retaliation against him, Plaintiff, LANG has suffered and will continue to suffer pain

  and suffering, mental anguish and emotional distress and he has suffered and will continue to

  suffer a loss of earnings and other employment benefits and job opportunities. Plaintiff, LANG

  is thereby entitled to general and compensatory damages in amounts to be proven at trial.

            134.   As a further direct and proximate result of Defendant’s AT&T’s violation of Title

  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 24 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 24


  VII, as heretofore described, Plaintiff, LANG has been compelled to retain the services of

  counsel in an effort to enforce the terms and conditions of the employment relationship with

  Defendant, and has thereby incurred, and will continue to incur, legal fees and costs, the full

  nature and extent of which are presently unknown to Plaintiff. Plaintiff, LANG requests that

  attorneys’ fees and costs be awarded pursuant to federal law.

         135.    Plaintiff, LANG is informed and believes, and based thereon alleges, that the

  outrageous conduct of Defendant AT&T described above was done with oppression and malice,

  with a conscious disregard for his rights and with the intent, design and purpose of injuring him.

  Plaintiff is further informed and believes that Defendant AT&T, through their officers, managing

  agents and/or their supervisors, authorized, condoned and/or ratified the unlawful conduct of

  their employees and managers. By reason thereof, Plaintiff, LANG is entitled to punitive or

  exemplary damages from Defendant in a sum according to proof at trial.

         136.    Defendant AT&T treated similarly situated employees who had not complained of

  racial and or color discrimination more favorably than it treated Plaintiff, LANG.

         137.    Defendant’s AT&T’s stated reasons for taking the adverse actions it did are

  pretextual.

         WHEREFORE, Plaintiff, SHEDRICK LANG, prays for judgment against AT&T CORP.

  awarding Plaintiff, SHEDRICK LANG, damages for lost wages, front pay (or reinstatement) and

  benefits, damages for emotional distress, pain and suffering and mental anguish compensatory

  and punitive damages, prejudgment interest on all monetary recovery, attorneys’ fees and costs,

  and such


                                    DEMAND FOR JURY TRIAL


  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 25 of 30
                                                                                   LANG v. AT&T CORP.
                                                                       Complaint and Demand for Jury Trial
                                                                                                  Page 25


                 Plaintiff hereby demands a jury trial on all issues so triable.


                                                 CHRISTOPHER C COPELAND, P.A.
                                                 1003 W. Indiantown Road, Ste 208
                                                 Jupiter, FL 33458
                                                 561-691-9048 (office)
                                                 866-259-0719 (FAX)


                                                 /s/ Christopher C Copeland__________
                                                 CHRISTOPHER C. COPELAND, ESQ.
                                                 Florida Bar #938076
                                                 Attorney for Plaintiff




  \\ccfs\files\Lang, Shedrick\Lang v AT&T\COMP\Complaint 1982 Title VII and FCRA 210323CHRIS.docx
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 26 of 30




                                    Exhibit A
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 27 of 30




                                    Exhibit A
Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 28 of 30




                                    Exhibit B
       Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 29 of 30
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Shedrick Lang                                                                   From:   Miami District Office
        6008 Pine Tree Way                                                                      Miami Tower, 100 S E 2nd Street
        Riviera Beach, FL 33410                                                                 Suite 1500
                                                                                                Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                             Telephone No.

                                                         Susan Diaz,
 510-2017-02295                                          Investigator                                                    (786) 648-5870
                                                                                     (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                            On behalf of the Commission


                                                          Jacqueline Gabriel for                                       02/05/2021
 Enclosures(s)                                                         BRADLEY A. ANDERSON,                                    (Date Issued)
                                                                        Acting District Director

 cc:          Respondent Representative
              Joe Epherson,Lead Consultant - EEO
              AT&T
              1057 Lenox Road,Room C210
              Atlanta, GA 30319




                                                                        Exhibit C
       Case 9:21-cv-80801-AMC Document 1 Entered on FLSD Docket 04/30/2021 Page 30 of 30
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Shedrick Lang                                                                   From:   Miami District Office
        6008 Pine Tree Way                                                                      Miami Tower, 100 S E 2nd Street
        Riviera Beach, FL 33410                                                                 Suite 1500
                                                                                                Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                             Telephone No.

                                                         Susan Diaz,
 510-2018-04856                                          Investigator                                                    (786) 648-5870
                                                                                     (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                            On behalf of the Commission


                                                          Jacqueline Gabriel for                                       02/05/2021
 Enclosures(s)                                                         BRADLEY A. ANDERSON,                                    (Date Issued)
                                                                        Acting District Director

 cc:          Respondent Representative
              Marybeth Dunne,Lead Consultant-EEO
              AT&T
              225 W Randolph St, Room 15
              Chicago, IL 60606




                                                                        Exhibit C
